DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knutson (US 5975906 A) in view of Asher (US 5573400 A), and in further view of Clegg et al. (US 20040152039 A1).
[AltContent: textbox ( Edge strip at the gum line)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Strip)]
    PNG
    media_image1.png
    223
    380
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    400
    media_image2.png
    Greyscale

Regarding claim 1 and 11, Knutson discloses an apparatus for use when performing a dental restoration process, the apparatus including: 
a strip (10) of elastic material (col. 5, line 33, “strip 10 also stretches readily, but resists tearing”), the strip (10) having an elongated body between a first end and a second end (see annotated Fig. 3 above), the elongated body having an upper surface and a lower surface that extend parallel between a first longitudinal edge and a second longitudinal edge (see annotated Fig. 3 above), the elongated body having a width from the first longitudinal edge to the second longitudinal edge in a range between 5 millimeters to 50 millimeters (col. 5, line 50 – “the tape are 10 mm wide”), and the elongated body has a first thickness;
at least one of the upper surface and the lower surface having a first elongated edge strip and a second elongated edge strip situated respectively along the first 
However, Knutson does not disclose that each of the elongated edge strips has a second thickness in a range between 0.1 millimeter to 1 millimeter, or that the transition from the contracted state of thickness to the expanded state of thickness occurs after the at least one of the first elongated edge strip and the second elongated edge strip has been inserted between the at least two teeth at a gumline of the human, or that the first thickness of the elongated body is smaller than the second thickness of the at least one of the first elongated edge strip and the second elongated edge strip at the initial state of the second thickness, or that the at least one of the first elongated edge strip and the second elongated edge strip is manipulated into the contracted state of thickness by applying a force to an exterior surface of the at least one of the first elongated edge strip and the second elongated edge strip, wherein applying the force to the exterior surface comprises at least one of a human operator applying pressure to the exterior surface.
With respect to claims 1 and 11, Asher teaches a dental device including a synthetic foam material that when exposed to water or moisture it expands providing pressure to the oral interproximal structures (col. 3, line 32 through col. 4, line 2 – “the wedge is inserted in the interproximal area between the teeth”, “moisture may be applied 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strip of Knutson, with the  strip expanding when using water or moisture from the mouth when the strip is already located between the teeth of Asher, in order to be able to easily install the strip between the teeth when it is in the contracted state of thickness/compressed, and allow the use of moisture from the mouth or water in order to expand the strip to conform its shape into the gap between the teeth, to further provide reciprocal pressure to all points along the surfaces in contact with the tissues between the at least two teeth and gumline, in this way restricting blood flow and fluid volume.
However, Knutson/Asher does not disclose that each of the elongated edge strips has a second of thickness in a range between 0.1 millimeter to 1 millimeter, and that the first thickness of the elongated body is smaller than the second thickness of the at least one of the first elongated edge strip and the second elongated edge strip at the initial state of the second thickness.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Elongated edge strip by bending at least one of the longitudinal edge upon itself)][AltContent: arrow][AltContent: textbox (Lower surface)][AltContent: textbox (Upper surface)]
    PNG
    media_image3.png
    614
    203
    media_image3.png
    Greyscale

Clegg et al. teaches a dental strip including an edge formed by bending the longitudinal edge by itself (see annotated Fig. 3A above) forming a raised edge extending along the longitudinal edge of the strip body towards the both sides of the strip body for reinforcing the edge of the strip ([0031] – “reinforced edge 16 may be formed by folding an edge of the dental adhesive strip 10 to form a double layer of the strip material. In order to further reinforce the edge 16”) so that the longitudinal edge strip is a multiple of the thickness of the elongated body.
On the other hand, Knutson further discloses that the thickness of the body of the strip is in a range of 80-85 microns in the initial state (see col. 5, lines 51-52 - “ranging in thickness from 80 to 85 microns, expanded within a range of 85 % to 115 %”). Therefore, if the strip body is folded forming an edge, the range of thickness in that folded area would be in the range of 160-170 microns (0.16-0.17 millimeter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the edges of the strip of Knutson/Asher, with the bended edge of the strip of Clegg, in order to reinforce the strip against tearing when inserting the strip between the teeth. 
Regarding claim 2, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Knutson discloses that the first elongated edge strip and the second elongated edge strip are attached to an interior of the elongated body of the strip (see annotated Fig. 3 above - due to the edges are part of the strip, said edges are considered to be attached to the strip, therefore they are also attached to the interior of the elongated body).
Regarding claim 3, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Knutson discloses that the at least one of the first elongated edge strip and the second elongated edge strip are positioned on the upper surface of the strip (see annotated Fig. 3 above - due to the edges are part of the strip, said edges are considered to be attached to the strip, therefore they are also attached to the upper surface of the elongated body).
Regarding claim 4
Regarding claim 5, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Knutson discloses that the strip includes polytetrafluoroethylene (see col. 5, lines 47-49 – “the preferred soft polymer strip 10 is porous, expanded polytetrafluoroethylene (PTFE) (DUPONT) sheeting, strip, or tape, made from a precursor unsintered PTFE).
Regarding claim 6, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Knutson discloses that the initial state of thickness of each of the elongated edge strips is at least 50 percent greater than a respective thickness of the elongated body (col. 5, lines 51-52 – “ranging in thickness from 80 to 85 microns, expanded within a range of 85% to 115%”).  
Regarding claim 8, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Knutson/Asher does not disclose that at least one of the first elongated edge strip and the second elongated edge strip is formed by bending at least one of the first longitudinal edge or the second longitudinal edge upon itself at least once to for5m the second thickness of the at least one of the first longitudinal edge strip and the second longitudinal edge strip for the initial state.
Clegg et al. teaches a dental strip including an edge formed by bending the longitudinal edge by itself (see annotated Fig. 3A above of Clegg’s), forming a raised edge extending along the longitudinal edge of the strip body, towards both sides of the strip body for reinforcing the edge of the strip ([0031] – “reinforced edge 16 may be formed by folding an edge of the dental adhesive strip 10 to form a double layer of the strip 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the edge strip for the initial state of Knutson/Asher, with the bended edge of the strip of Clegg, in order to use the same material as the body to reinforce the strip against tearing when inserting the strip between the teeth. 
Regarding claim 9, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Knutson discloses that the elongated body of the strip includes a respective thickness which varies in a range from 0.05 millimeter to 0.5 millimeter (col. 5, lines 51-52 – “ranging in thickness from 80 to 85 microns, expanded within a range of 85% to 115%”).  
Regarding claim 12, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Knutson discloses that the strip is substantially wrapped around a part of one of the at least two teeth and wherein the first elongated edge strip passes adjacent to gums of the human and between the at least two teeth of the human (see annotated Fig. 3 above).  
Regarding claim 19, 
Furthermore, Asher also teaches that the strip is made of an expandable and compressible porous material (col. 3, line 32 through col. 4, line 2 – “the wedge is inserted in the interproximal area between the teeth”, “moisture may be applied by the dentist in the form of water or moisture from the interproximal gingival tissues may prove sufficient for expansion. Said moisture causes a pronounced expansion of the compressed material, providing reciprocal pressure to all points of the matrix band along the proximal surface, thus providing a matrix band seal”, and col. 4, lines 21-24 – “The shapes can be sculpted to the anatomy of teeth or gingiva. The expanding material may be composed of synthetic foams, cellulose, or any other compressible material which expands if given the right stimulus.” Therefore, if the material expands it is understood that it was compressed using a force towards the material).  
Claims 13-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knutson (US 5975906 A) in view of Asher (US 5573400 A) as applied to claim 1 above, and further in view of Clegg et al. (US 20040152039 A1).
Regarding claims 13-15, Knutson discloses a method of installing a dental restoration strip, including: 
aligning an edge strip of an elastic strip (10) between two teeth of a patient (see annotated Fig. 3 above already inserted, therefore it would have been aligned first in order to insert the strip between the two teeth); 
inserting the edge strip of the elastic strip between the two teeth (see annotated Fig. 3 already inserted); 
positioning the edge strip of the elastic strip at the gum line area of the two teeth (see annotated Fig. 2 above), wherein the edge strip is configured to transition from the 
manipulating the elastic strip to cover a restoration area of one of the two teeth (see Fig. 2 and 3 above – the elastic strip covers one side of the restoration area of one of the two teeth).  
However, Knutson does not disclose a raised edge strip configured to transition from an initial state of the first thickness to a contracted state of the first thickness as the raised edge strip is moved toward a gum line area between the two teeth, or that the edge strip of the elastic strip is raised, or that the raised edge strip is situated at an edge of the elastic strip, wherein the raised edge strip has a first thickness at an initial state that is greater than a second thickness of an elongated body of the elastic strip, wherein the first thickness is in a range between 0.1 millimeter to 1 millimeter, or that a force is applied to an exterior surface of the raised edge strip of the elastic strip as the raised edge strip is moved toward the gum line area between the two teeth or that the force applied to the exterior surface of the raised edge strip ceases after the raised edge strip passes through a tight area between the two teeth, and the raised edge strip is configured to transition from the contracted state of the first thickness to the expanded state of the first thickness after passing through the tight area between the two teeth.
With respect to claims 13-15, Asher teaches a dental device including a synthetic foam material for use in the interproximal area between two teeth, that when inserted it is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strip of Knutson, with the  strip expanding when using water or moisture from the mouth when the strip is already located between the teeth of Asher, in order to be able to easily install the strip between the teeth when it is in the contracted state of thickness/compressed, and allow the use of moisture from the mouth or water in order to expand the strip to conform its shape into the gap 
However, Knutson/Asher does not disclose that the edge strip of the elastic strip is raised, or that the raised edge strip has a first thickness that is greater than a second thickness of an elongated body of the elastic strip, or that the first thickness is in a range between 0.1 millimeter to 1 millimeter.
Clegg et al. teaches a dental strip including an edge formed by bending the longitudinal edge by itself (see annotated Fig. 3A above) forming a raised edge extending along the longitudinal edge of the strip body, in this way reinforcing the edge of the strip, so that the raised edge strip has a first thickness that is greater than a second thickness of the elongated body of the elastic strip ([0031] – “reinforced edge 16 may be formed by folding an edge of the dental adhesive strip 10 to form a double layer of the strip material. In order to further reinforce the edge 16”).
Furthermore, Knutson discloses that the thickness of the body of the strip is from 80 to 85 microns (col. 5, lines 51-52 – “ranging in thickness from 80 to 85 microns, expanded within a range of 85% to 115 %”). If the material is bended toward itself at the edges, the thickness of the edges Knutson will double in the range of 160 microns (0.16 millimeters) to 170 microns (0.17 millimeters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the edge strip of Knutson/Asher, with the bended/raised edge of the strip of Clegg, in order to reinforce the strip against tearing when inserting the strip between the teeth. 
Regarding claim 16, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 13, and where Knutson discloses that when aligning the edge strip of the elastic strip between the two teeth of the patient further includes orientating an upper surface of the elastic strip toward the restoration area (see annotated Fig. 3 above).
However, Knutson/Asher does not disclose that the edge strip is raised, or that the upper surface of the elastic strip includes the raised edge strip.
[AltContent: arrow][AltContent: textbox (Raised edge strip)][AltContent: arrow][AltContent: textbox (Tooth under repair)]
    PNG
    media_image4.png
    646
    502
    media_image4.png
    Greyscale

Clegg teaches that the raised edge strip located at the upper surface of the elastic strip is oriented towards the restoration area (see annotated Fig. 2 above and [0031] – “the dental adhesive strip has a reinforced edge 16. FIG. 2 shows the dental adhesive strip 10 with the reinforced edge 16 positioned for insertion between adjacent teeth. As shown in FIG. 3A, the reinforced edge 16 may be formed by folding an edge of the dental adhesive strip 10 to form a double layer of the strip material“, and [0032] – “The dental adhesive strip 10 can be used during dental procedures for a variety of purposes. In one usage, shown in FIG. 4, the dental adhesive strip 10 is inserted between a tooth under 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the edge strip and orientation of the edge strip in between the teeth of Knutson/Asher, with the raised edge strip and the orientation of the upper surface of Clegg, in order to reinforce the edge strip with more material, and by orienting the upper surface of the strip towards the repaired tooth is for  using the adhesive of the upper surface to affixed the strip to the repaired tooth. 
Regarding claim 20, Knutson/Asher discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Knutson discloses a strip material made of a porous and expandable polytetrafluoroethylene  (see col. 5, lines 47-49 – “the preferred soft polymer strip 10 is porous, expanded polytetrafluoroethylene (PTFE) (DUPONT) sheeting, strip, or tape, made from a precursor unsintered PTFE).
However, Knutson/Asher does not disclose that the upper surface is comprised of a first material, and the lower surface is comprised of a second material.  
Clegg et al. teaches a dental strip including the use of a first material (12) (adhesive) and a second material made of a transparent flexible strip (14) (see Fig. 2 above and [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the surfaces of the porous and expandable polytetrafluoroethylene strip of Knutson/Asher, with the adhesive of Clegg, in order to allow the dental adhesive of the strip to be placed and conformed to the teeth as necessary and then affixed to the teeth.
Regarding claims 17 and 22:
Claim 17, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 13, and where Knutson discloses a strip including edges along its longitudinal length.
However, Knutson/Asher does not disclose that the edges of the strip are raised.
Clegg teaches a dental strip including a first raised edge strip on one side of the longitudinal edge of the strip body (see Fig. 2 and 3A above). 
Claim 22, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 13. 
However, Knutson/Asher does not disclose that the edges of the strip are raised.
Clegg teaches a dental strip including a first raised edge strip on one side of the longitudinal edge of the strip body (see Fig. 2 and 3A above). 
With respect to claim 17 and 22, although the combination of prior arts of Knutson/Asher/Clegg does not disclose that the strip includes a second raised edge trip, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza,
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knutson (US 5975906 A) in view of Asher (US 5573400 A), and in further view of Clegg et al. (US 20040152039 A1) as applied to claim 1 above, and further in view of Campbell et al. (US 20100254900 A1).
Regarding claim 10, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Knutson discloses that the strip is made of a porous polytetrafluoroethylene material (see col. 5, lines 47-49 – “the preferred soft polymer strip 10 is porous, expanded polytetrafluoroethylene (PTFE) (DUPONT) sheeting, strip, or tape, made from a precursor unsintered PTFE).
However, Knutson/Asher/Clegg does not disclose that the strip includes at least one of latex, nitrile rubber, polyvinyl chloride, and neoprene.
Campbell et al. teaches a planar structure article (strip) including a  compressed biopolymer that can be used in dental applications, where the article includes a porous matrix, and where the strip can be made of polytetrafluoroethylene, nitrile rubber, polyvinyl chloride, and neoprene [0068].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the porous polytetrafluoroethylene Knutson/Asher/Clegg, with any of the porous matrix materials of Campbell, as a substitution of equivalent known material that has porous properties which can be used instead of the polytetrafluoroethylene, in order to provide alternative materials for dental band that can be made into a porous compressed matrix.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Knutson (US 5975906 A) in view of Asher (US 5573400 A), in further view of Clegg et al. (US 20040152039 A1) as applied to claim 13 above, and further in view of Stoll (US 20070148613 A1).
Regarding claim 21, Knutson/Asher/Clegg discloses the claimed invention substantially as claimed, as set forth above for claim 13, and where Knutson/Asher/Clegg discloses inserting the raised edge strip of between two teeth.
However, Knutson/Asher/Clegg does not disclose inserting the raised edge strip of the elastic strip between the two teeth includes the step of inserting the raised edge strip of the elastic strip between two anterior teeth.  

    PNG
    media_image5.png
    558
    469
    media_image5.png
    Greyscale

Stoll teaches a dental strip (10) including a first material made of stretchable and deformable material and a second material made of adhesive, for using the strip 10 to isolate or shield a tooth 60 from adjacent anterior teeth (see Fig. 6 above, [0004] – “dental strip for use in dental procedures, such as to isolate the sides of adjacent teeth or to shape a filling material being applied onto a tooth”, [0036] “Referring now to FIG. 6, one method of use of the strip 10 will now be explained in which the strip 10 is used for 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of use of the strip of Knutson/Asher/Clegg, to the location of use of the strip for the anterior teeth of Stoll, in order to isolate the adjacent teeth from the tooth under repair, in this case when installing veneer or a coating on the facial side of the teeth, in this way the strip also avoids the adjacent teeth from bonding together after placing the coating. 
Response to Arguments
Regarding drawing objection of section (II) of the Remarks, as per explanation of the applicant with respect where is located the issued structural element, the Office is withdrawing the objection to the drawings.
Regarding claim rejection under Knutson in view of Asher,
However, after further consideration, the prior art of Clegg, which was previously used in the last Office action in combination with Knutson and Asher, includes all the limitations described in the claims 1-6, 8, 9, 11, 12 and 19, see rejection above. 
The prior art of Clegg teaches a raised edge on a dental strip, by folding the edge of the strip on itself, making the thickness of the edges to be thicker than the thickness of the rest of the body. The added limitation of a strip including a “first thickness of the elongated body to be smaller than the second thickness of the at least one of the first elongated edge strip and the second elongated edge strip at the initial state of the second thickness” it is understood that is found in the prior art of Clegg in combination with Knutson and Asher. Because if the edge of the strip of Knutson/Asher is folded as taught by Clegg, complies with the written limitation.
Therefore, it is understood that for at least the reason given above it is understood that the claims are not ready for allowance.
Regarding claim rejection under Knutson in view of Asher and Clegg, applicant argues that the claimed method is not found in the combination of prior arts mentioned above, specifically that the “raised edge strip is configured to transition from the contracted state of the first thickness to an expanded state of the first thickness at the gum line area in order to secure the elastic strip at a location of the gum line between the two teeth”.
Knutson discloses a strip including two edges that one of the edges will be placed between two teeth adjacent to the gum line. Because the strip is made of a material that is configured to fit the interproximal contact areas between the teeth, in addition the strip 
On the other hand, Clegg teaches that an edge of a strip can be folded on to himself, and it is done to reinforce the edge in order to avoid tearing the strip during its installation. 
It can be concluded that a strip capable of been contracted and expanded is installed between the teeth along the gum line as described by Knutson, at least one edge of the strip is folded as taught by Clegg. When the folded edge of the strip contacts the saliva or any other fluidic substance in the mouth will expand with a thickness that is bigger than the body of the strip that is not folded. Where the folded edge of the strip will have a thickness that is about the double of the thickness of the body. If Knutson discloses that the thickness is from 80-85 microns, the folded edge will have about the double of the thickness range, making it to be from 160-170 microns, which is about 0.160-0.170 millimeter. If the claimed thickness of the edges is between 0.1-1 millimeter to secure the strip in location. At least the combination of Knutson with the folded edges of Clegg will be able to secure the strip the location of the gum line between two teeth as claimed, because the thickness of the edge complies with the claimed thickness, in addition of including all the claimed limitations. 
Therefore, it is understood that the combination of prior arts used in the rejection is proper and will be maintained.
Regarding claims 10 and 21 rejection, for the reasons given above it is understood that the rejections are proper and will be maintained. 
Therefore, it is concluded that the application is not ready for allowance.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772